Citation Nr: 1640217	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  10-29 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1. Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for a low back disorder.  

4.  Entitlement to service connection for a bilateral shoulder disorder.  

5.  Entitlement to service connection for a bilateral knee disorder.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1968 and June 1979 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Following that hearing, the Board issued a January 2014 decision that dismissed the issue of entitlement to a nonservice-connected pension and denied entitlement to increased evaluations for service-connected hearing loss and tinnitus.  The Board also remanded the issues remaining on appeal.  

Moreover, in a July 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for cold weather related injuries to each hand and assigned a 30 percent evaluation for the right hand and a 20 percent evaluation for the left hand, effective from April 20, 2009.  The Board finds that the grants of service connection constitute a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the AOJ's initial rating or effective date.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the AOJ's July 2014 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.  

The issues remaining on appeal have since been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.

In January 2014, the Board referred the issue of entitlement to service connection for a cervical spinal disorder to the RO based on the Veteran's April 2013 hearing testimony.  As the issue still has not been addressed by the AOJ, the Board still does not have jurisdiction over it, and the matter is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issues of entitlement to service connection for a low back disorder, bilateral shoulder disorder, and bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has not been shown to have hypertension that manifested in service, within one year thereafter, or that is causally or etiologically related to his service.  

2.  The Veteran has not been shown to have headaches that manifested in service or that are causally or etiologically related to his military service.  



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Headaches were not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO did provide the appellant with a notice in May 2009, prior to the initial adjudication of the claims in the November 2009 rating decision on appeal.  Further, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the May 2009 notice letter about the information and evidence that is necessary substantiate his claims for service connection and of the division of responsibilities in obtaining such evidence.  The May 2009 letter also explained how disability ratings and effective dates are determined.  Thus, the Veteran has received all required VCAA notice in this case.

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records, VA outpatient treatment records, and post-service private treatment records have been associated with the VBMS file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has not identified any available, outstanding evidence that is pertinent to the claims being decided herein.

The Veteran was also afforded VA examinations for his headaches in February 2012 and May 2014, as well as for his hypertension in May 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that that these examinations and medical opinions are adequate, as the examiners considered the evidence of record and the Veteran's reported medical history and supported their opinions with rationale.  Thus, there is adequate medical evidence of record to make a determination on these issues.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Moreover, as previously noted, the appellant was afforded an opportunity to present testimony at a hearing before the Board in April 2013.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issues to be discussed at the opening of the hearing and sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment records.  Specifically, the Veteran was asked about any treatment for in service and since that time, as well as his reported in-service head injuries.  The hearing focused on the elements necessary to substantiate the claims, and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

The Board also finds that the AOJ has complied with the Board's January 2014 remand directives.  Specifically, in February 2014, the AOJ requested the Veteran's authorization to release private treatment records from Dr. M.C. and the Southern Plains Medical Center, requested the treatment records from Reynolds Army Community Hospital, and associated the Oklahoma VA Healthcare System's treatment records with the electronic claims file.  The AOJ received those private treatment records in March 2014 and the x-rays from Reynolds Army Community Hospital in April 2014.  In addition, the Veteran was afforded a May 2014 VA examinations as discussed above.  As such, the AOJ has complied with all remand directives, and the Board may proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to establish service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain diseases, such as hypertension and arthritis, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, the Board notes that headaches are not on list of chronic diseases.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As hypertension and arthritis are considered chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claims.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  


I.  Hypertension

The Veteran has asserted that his hypertension began during his second period of service in 1980. See April 2009 claim.  He has also testified that his blood pressure was noted as being high every time that he went on sick call. See April 2013 hearing testimony.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hypertension.

Initially, the Board notes that the term "hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 635 (26th ed. 1985).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term "isolated systolic hypertension," means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2012).

During his August 1965 and June 1979 entrance physical examinations, the Veteran denied having any history of high or low blood pressure.  In August 1965, the examiner recorded a blood pressure reading of 110/60, and in June 1979, the examiner listed a blood pressure reading of 116/74.  The Veteran was also provided an over-40 physical examination in July 1984 at which time his blood pressure reading was108/72.  

Subsequent service treatment records do show elevated blood pressure readings that were recorded during a November 1984 cardiac stress test.  The blood pressure readings: 120/70 and 114/70 prior to the treadmill test; 130/70, 128/74, and 136/76 during the test; and 158/90, 140/86, and 140/80 following the exercise test.  

Following that November 1984 cardiac stress test, the Veteran had normal blood pressure readings of 110/80 in March 1990 and 110/60 in March 1991.  

Following service, Dr. M.C.'s private treatment records show that he was monitoring the Veteran's blood pressure leading up to a July 2010 diagnosis for hypertension.  For example, in March 2009, the treatment records reflect a blood pressure reading of 162/92, returning to 130/78 approximately one week later, without any diagnosis for hypertension.  In July 2010, the treatment records reflect an assessment for hypertension and the beginning of prescription treatment with Lisinopril.  Dr. M.C.'s private treatment records date back to April 2006, and the Veteran has never reported post-service treatment for his hypertension other than by Dr. M.C.  He also began utilizing the VA healthcare system in July 2010, and those treatment records reflect outside treatment for hypertension with a prescription regimen.  

The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran was afforded a VA examination in May 2014 during which the VA examiner recorded blood pressure readings of 138/90, 143/96, and 151/93.  She also noted the July 2010 diagnosis for hypertension reflected in the private treatment records and recorded the Veteran's recollection of diagnosis several years earlier with numerous elevated in-service blood pressure readings.  The examiner further reviewed the Veteran's November 1984 elevated in-service blood pressure reading and the following return to normal blood pressure readings.  She offered the opinion that hypertension was not likely related to the Veteran's service based on several normal in-service blood pressure readings and the passage of 18 years between separation from service and diagnosis for hypertension.  

As to the Veteran's contention that hypertension began in service, the Board finds that such a diagnosis is not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  While there were elevated blood pressure readings in service, the diastolic readings were not predominantly 90 mm. or greater, and the systolic readings were not predominantly 160 mm. or greater.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2012).  In fact, the Veteran did not have any in-service systolic readings in excess of 160 mm., and he only had one diastolic reading of 90 mm. at the November 1984 cardiac stress test.  Therefore, chronicity is not established in service.  

There is also no medical evidence showing that the Veteran had hypertension within one year of his military service.  The earliest private treatment records dating from April 2006 do not reflect a diagnosis of hypertension until July 2010, which was eighteen years after his September 1992 separation from service.  The VA treatment records follow these private treatment records and show ongoing treatment for hypertension, but do not reflect any earlier onset for hypertension than July 2010.  There is no evidence of record showing an earlier diagnosis for hypertension.  

The Board acknowledges the Veteran's contentions regarding when his hypertension began.  The Veteran is certainly competent to report the observable symptoms he experiences, as well as when a medical provider provided a diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He is also competent to report what he may have been told regarding the onset of hypertension.  

In this case, the Board finds that the Veteran is competent to state that he had elevated blood pressure readings in service, and such testimony is consistent with the November 1984 cardiac stress test report reflecting elevated blood pressure.  However, his blood pressure readings returned to normal as evidenced by the other readings taken that day, as well as the March 1990 and March 1991 blood pressure readings of 110/80 and 110/60, respectively.  The May 2014 VA examiner also reviewed the November 1984 elevated blood pressure reading in her opinion and noted that the reading was taken during a physical exercise test.  Her observation is consistent with the November 1984 service treatment records indicating that a single hypertensive blood pressure reading as well as several normal blood pressure readings both prior to and following the treadmill test.  

For the foregoing reasons, the weight of the evidence shows that hypertension did not manifest during service or within one year thereafter.  

In addition to the lack of evidence showing that hypertension manifested during active duty service or within close proximity thereto, the more probative evidence of record does not link a current diagnosis to the Veteran's military service.  In this regard, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the May 2014 VA examiner is of greater probative weight than his more general lay assertions.   The examiner reviewed and considered the evidence of record, including the Veteran's service treatment records, post-service medical records and lay statements, and provided a medical opinion with supporting rationale relying on her medical training, knowledge, and expertise.  She considered the context of the elevated blood pressure reading following the treadmill stress test and compared that elevated reading to other in-service readings.  The examiner's conclusion is consistent with the service treatment records, and her opinion is factually accurate, fully articulated, and includes sound reasoning for her conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

There is no medical evidence otherwise relating the Veteran's current hypertension to his military service.  Therefore, the Board also finds that hypertension has not been shown to be causally or etiologically related to an event, disease, or injury in service.  Accordingly, the Board concludes that service connection is not warranted for hypertension.


II.  Headaches

The Veteran has claimed that he currently has headaches that are related to his military service.  Specifically, he testified in April 2013 that he hit his head on a cargo hatch on two separate occasions.  He indicated that he hit his head for the first time in approximately 1981 and that the second injury occurred within his first two years stationed in Germany.  He also stated that he self-treated with over-the-counter medications in service.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for headaches.

The Veteran's service treatment records do not document any treatment for the two head injuries that he has reported.  However, he did report a history of head injuries at his over-40 physical examination in July 1984.  Additionally, the service treatment records reflect several complaints of headaches in the context of problems with his eyes or head colds.  For example, in February 1980, the Veteran complained of a headache behind his left eye and was referred to optometry.  The Veteran similarly reported headaches in the context of optometry treatment in October 1981 and August 1988.  In December 1980, the Veteran complained of a stuffy nose, sore throat, and headache, which was assessed as an upper respiratory infection.  The Veteran also sought treatment for headaches as part of a cold in February 1983, March 1983, and October 1983.  The Veteran further sought treatment in March 1982 for headaches and had wax removed from his left ear.  

Notably, the May 2014 VA examiner explained that the Veteran's in-service headaches were related to self-limiting conditions, such as colds or upper respiratory infections, and had resolved upon the proper treatment for the underlying conditions.  

The Board further notes that the Veteran did not seek treatment immediately following his separation from service or for many years thereafter.  Rather, the Board observes that VA treatment records dated in July 2010 are the earliest indication of any headaches.  The Veteran had specifically denied having headaches in earlier private treatment records from Dr. M.C. dated in March 2009.  Nor was he diagnosed with any headache condition at the February 2012 VA examination.  

With regard to the evidentiary gap in this case between active service and the earliest complaint of chronic headaches in July 2010, the Board again notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson, 230 F.3d at 1333.  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

The Board does acknowledge the Veteran's statements that he has had headaches since service.  He testified in April 2013 that he has been self-medicating his headaches since service and indicated that he does not currently see a doctor for his headaches.  The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter.  Layno, 6 Vet. App. at 469; Barr, 21 Vet. App. 303; Buchanan, 451 F.3d 1331.  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1335.  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr, 21 Vet. App. 303.  

In this case, although the Veteran is competent to report symptoms since service, the Board finds that such statements are not credible.  His allegations are inconsistent with the contemporaneous record.  At the July 1984 over-40 physical when the Veteran reported head injuries, he also denied having frequent headaches.  Thus, there was actually affirmative evidence showing that he did not have headaches during service following the two reported head injuries.  

The Board does acknowledge that the Veteran may have been reluctant in reporting his headaches during service.  See Board Hearing Transcript at 15.  However, the Board also finds it significant that he denied having headaches when he was seen by a private health care provider after service in March 2009.  The February 2012 VA examiner also noted that the Veteran denied having headaches or symptoms thereof.  Such statements are inconsistent with the Veteran's current allegation that his headaches have continued since service.  Therefore, the Board finds that the Veteran's headaches did not manifest in service or for many years thereafter.

In addition to the lack of evidence showing that tension headaches manifested during active service or within close proximity thereto, the weight of the evidence of record does not link any current disorder to the Veteran's military service.  In this regard, the May 2014 VA examiner opined that the Veteran's headaches were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In so doing, she observed the Veteran's reports of head injuries in service, as well as his complaints of headaches in service.  However, she found that those headaches in service were self-limiting with proper treatment, such as corrective glass prescriptions or treatment for cold and upper respiratory symptoms.  

The VA treatment records also note the suggestion in July 2010 that the Veteran's headaches may be related to long-term use of proton pump inhibitor.  There is no medical evidence of record relating the Veteran's current headaches to his military service.

The Board has also considered the Veteran's own lay statements relating his current headaches to his military service.  However, even assuming that he is competent to opine on this matter, the Board finds that the specific, reasoned opinion of the May 2014 VA examiner is of greater probative weight than the more general lay assertions in this regard.  The medical provider reviewed the evidence of record, including the service treatment records and lay statements, and she has training, knowledge, and expertise on which she relied to form the opinion.  She also provided a detailed rationale to support her conclusion. 

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for headaches.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for headaches is not warranted.


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for headaches is denied.


REMAND

The AOJ provided the Veteran a VA examination in May 2014 in connection with his claims for service connection for a low back disorder, bilateral shoulder disorder, and bilateral knee disorder.  However, the examiner did not provide any medical opinion regarding the etiology of those disorders.  
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back, knees, and shoulders that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.   

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current low back disorder is causally or etiologically related to his military service, to include any symptomatology or lifting therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.   

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should opine as to whether the Veteran has a current bilateral shoulder disorder that is at least as likely as not related to his military service, to include any symptomatology or injury therein.  In so doing, he or she should consider the Veteran's report of ongoing shoulder pain as a result of lifting in service.

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.   

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should opine as to whether the Veteran has a current bilateral knee disorder that is at least as likely as not related to his military service, to include any symptomatology or injury therein.  In so doing, he or she should consider the Veteran's report ongoing knee pain as a result of bouncing around in the back of military aircraft.

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


